Citation Nr: 0806633	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-04 748	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including a bipolar disorder and schizophrenia.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a lung disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This matter is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a rating decision, dated in September 
2005, of the Department of Veterans Affairs (VA) Regional 
Office (RO) in North Little Rock, Arkansas, that denied the 
benefits sought on appeal.  The veteran, who had active 
service from February 1970 to July 1970, appealed that 
decision to the BVA and the case was referred to the Board 
for appellate review.  



REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  During 
his BVA hearing in February 2007, the veteran indicated that 
he received psychiatric treatment at the VA medical facility 
in Little Rock, Arkansas in the 1970s, and at the Josephine 
Medical Clinic in Grants Pass, Oregon and the VA medical 
facility in Roseburg, Oregon in approximately 1989 or 1990.  
He further indicated that he may have been treated for 
breathing problems in the 1970s at the VA medical facility in 
Little Rock.  However, it does not appear that any attempt 
has been made to obtain these records and the VA's duty to 
assist the veteran extends to attempting to obtain these 
records.  

In addition, a review of the record discloses that the 
veteran has been awarded Social Security Administration (SSA) 
benefits and these records may be relevant to the current 
appeal.  However, these records are not associated with the 
claims file and need to be included in the record.  

The Board also observes that the veteran has not been 
afforded a VA examination in connection with his current 
claim of service connection for a psychiatric disorder, 
including a bipolar disorder and schizophrenia, and the Board 
is of the opinion that a VA examination is necessary to 
determine the nature and etiology of the veteran's 
psychiatric disorder.  In this regard, the Board notes that 
the veteran's service medical records reflect that he was 
seen for psychiatric symptomatology, including a suicide 
attempt, and it is not clear whether any currently diagnosed 
psychiatric disorder is in any way related to the 
symptomatology shown in service medical records.  

Lastly, a review of the record discloses a need for further 
development in connection with the issue of whether new and 
material evidence has been submitted to reopen a claim for 
service connection for a lung disorder in light of a decision 
from the United States Court of Veterans Appeals (Court) in 
the case of Kent v. Nicholson, 20 Vet. App. 1 (2006).  In 
that case the Court held, in part, that the VA's duty to 
notify a claimant seeking to reopen a claim preciously denied 
includes advising the claimant of the evidence and 
information that was necessary to reopen the claim and that 
the VA must notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit sought by the claimant.  It 
was further held that the VA must, in the context of a claim 
to reopen, look at the basis of the denial in the prior 
decision and to provide a notice letter to the veteran that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found to be insufficient in the previous 
denial.  The notification letters provided to the veteran 
issued in connection with the veteran's claim to reopen the 
previously denied claim for service connection do not comply 
with the Kent ruling.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should advise the veteran 
of what evidence would substantiate his 
request to reopen his claim for service 
connection for a lung disorder.  Apart 
from other notice requirements applicable 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) the RO/AMC should comply with 
the Court's guidance in Kent and advise 
the veteran of the evidence and 
information that is necessary to reopen 
the claim and the evidence and 
information that is necessary to 
establish his entitlement to the 
underlying claim for service connection.  
In doing so, the RO should advise the 
veteran of the element or elements 
required to establish service connection 
that were found to be insufficient at the 
time of the previous denial.  

2.  The RO/AMC should obtain and 
associate with the claims file a copy of 
any decision awarding the veteran 
benefits from the Social Security 
Administration and the medical evidence 
considered in reaching any such decision.

3.  The RO should obtain and associate 
with the claims file VA medical records 
dated from 1970 to the present from the 
VA medical facility in Little Rock and 
all VA medical records from the facility 
in Roseburg, OR, from 1989.  

4.  After obtaining the necessary 
authorization from the veteran, the 
RO/AMC should attempt to obtain and then 
associate with the claims file records of 
treatment the veteran reports that he 
received at Josephine Medical Clinic in 
Grants Pass, Oregon in 1989 or 1990. 

5.  After the development requested in 
the above paragraphs has been completed, 
the veteran should be afforded an 
examination to determine the nature and 
etiology of his psychiatric disorder.  
Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly service medical 
records, and following this review and 
the examination, offer comments and an 
opinion as to whether any currently 
diagnosed psychiatric disorder, including 
a bipolar disorder and schizophrenia, is 
causally or etiologically related to the 
symptomatology shown in service medical 
records or otherwise related to service.  
A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the veteran's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review in connection 
with the examination.


When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



